Title: To James Madison from John M. Forbes, 14 May 1806 (Abstract)
From: Forbes, John M.
To: Madison, James


                    § From John M. Forbes. 14 May 1806, Hamburg. “Since I had the honor of addressing you under 5th. ulto. Copy of which is inclosed, the British Government has, Contrary to General expectation, taken very Strong measures against Prussia and has most strictly blockaded every Avenue of trade with this place, except Tönningen

and some apprehensions are entertained for that Port, as it is feared that Prussia will be Compelled by France to Seize on Holstein & Schleswig in order to Shut out the British trade from the Ports of those Duchies. The present is a moment of Calm which, it is thought, is employed in Some general negociations for peace. Only on the unfavorable termination of these negotiations, Can we expect any further measures on the part of Prussia. It is understood, and I hope Correctly, that our discussions with England are amicably adjusted.
                    “Finding that none of the various modifications which Government has had the Condescension to make in my Commission would reach the Port of Tönningen, Strictly a Commercial, though not a political dependence of this Port, I have solicited from our Consul at Copenhagen a Deputation as his Vice Consul and under this Character I hope to be acknowledged by the Government of Denmark. I shall Continue t⟨o⟩ reside here and shall place a Suitable Agent at Tönningen. I hope this expedient So necessary for proper protections of our Citizens and Commerc⟨e⟩ will meet your Excellency’s approbation.”
                